DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response Dated March 12, 2021
In the Response dated March 12, 2021, claims 1-3, 11, 16-19, and 22-23 were amended. Claims 1-3 and 7-23 are pending. An action on the merits of claims 1-3 and 7-23 is contained herein.
The objection to claims 11-13 has been rendered moot in view of applicant’s Amendment dated March 12, 2021.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been rendered moot in view of applicant’s Amendment dated March 12, 2021.
The rejection of claims 1-3, 7 and 9-23 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sinclair et al. WO 2014/059034 A2 (Sinclair) is maintained for the reasons of record as set forth in the Office Action dated September 15, 2020.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Sinclair et al. WO 2014/059034 A2 (Sinclair) and Wang et al. Chemico-Biological Interaction (2014), Vol. 212, pages 65-71 (Wang) in combination is maintained for the reasons of record as set forth in the Office Action dated September 15, 2020.
Rejections Set Forth in the Office Action Dated September 15, 2020
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7 and 9-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sinclair et al. WO 2014/059034 A2 (Sinclair).
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. Claims 1-3 have been amended to recite the limitation “comprising modulating the activity of a biologically active polypeptide comprising a Nudix homology domain (NHD)…or a nucleic acid encoding same in the subject”. Applicant contends that the invention is based, at least in part, on the discovery that Nudix homology domains (NHDs) are nicotinamide adenine dinucleotide (NAD+) binding domains that regulate protein-protein interactions. Applicant argues that Sinclair neither recites nor appreciates NHDs.
The examiner respectfully disagrees.
The examiner does not interpret said limitation to require an additional active methodological step(s). The examiner interprets said limitation to be a result of administering to the subject an effective amount of a composition comprising…or c) both a) and b)”. Lines 9-15 on page 2 of the instant specification discloses (emphasis added),
One aspect of the invention relates to a method for recovering from, treating, or preventing cancer in a subject in need thereof comprising administering an effective amount of a) nicotinamide mononucleotide, or an analog or derivative thereof; b) an agent that increases the level of nicotinamide mononucleotide, or an analog or derivative thereof; or c) both a) and b); to the subject to thereby modulate the activity of a biologically active polypeptide comprising a Nudix homology domain (NHD), or fragment thereof, or a nucleic acid encoding same.

.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. WO 2014/059034 A2 (Sinclair) and Wang et al. Chemico-Biological Interaction (2014), Vol. 212, pages 65-71 (Wang) in combination.
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. Applicant contends that the invention is based, at least in part, on the discovery that Nudix homology domains (NHDs) are nicotinamide adenine dinucleotide (NAD+) binding domains that regulate protein-protein interactions. Applicant argues that Sinclair neither recites nor appreciates NHDs.
The examiner respectfully disagrees for the reasons set forth supra.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “comprising modulating the activity of a biologically active polypeptide comprising a Nudix homology domain (NHD)…or a nucleic acid encoding 
Conclusion
Claims 1-3 and 7-23 are pending. Claims 1-3 and 7-23 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/